Hands v Bisson (2019 NY Slip Op 06881)





Hands v Bisson


2019 NY Slip Op 06881


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ.


182 CA 18-01155

[*1]MARY ELLEN HANDS, JOHANNAH HANDS, JENNIFER LYNN BOWIE, DIANA BROHMAN AND CHANTAL QUESNEL, PLAINTIFFS-RESPONDENTS,
vRENE J. BISSON, ET AL., DEFENDANTS, STEPHANIE HUME, AS EXECUTRIX OF THE ESTATE OF TIMOTHY J. HUME, DECEASED, AND MATRIX EXPEDITED SERVICE, LLC, DEFENDANTS-APPELLANTS. 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, ROCHESTER (MATTHEW C. LENAHAN OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
FEROLETO LAW, BUFFALO (JOHN P. FEROLETO OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Oneida County (Samuel D. Hester, J.), entered December 28, 2017. The order granted plaintiffs' motion to set aside the liability verdict of the jury as against the weight of the evidence. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on March 7, 2019, and filed in the Oneida County Clerk's Office on March 14, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court